         Case 4:20-cr-00011-JAJ-HCA Document 241 Filed 09/30/20 Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF IOWA



UNITED STATES OF AMERICA,                                  No. 4:20-cr-00011-001

        Plaintiff,
                                                             ORDER FOR PRESENTENCE
vs.                                                       INVESTIGATION AND CONCERNING
         CODY RAY LEVEKE,                               SUBMISSION OF MOTIONS, OBJECTIONS,
                                                         AND OTHER SENTENCING MATERIALS
        Defendant.


              I. PRESENTENCE INVESTIGATION AND DISCLOSURE OF PRESENTENCE REPORT

        Within fourteen (14) calendar days following the date of adjudication or plea proceeding, pursuant to

the Administrative Order filed on December 5, 1994, counsel for the United States Attorney’s Office shall

provide to the United States Probation Office and serve upon opposing counsel a written statement of the

defendant’s offense conduct in the case. In accordance with this Order, the offense conduct statement shall be
                             October 13, 2020
provided no later than _____________________.

        The United States Probation Office shall complete a presentence investigation, and the initial

presentence report (PSR) shall be completed and disclosed to parties within sixty (60) calendar days following

the date of adjudication or plea proceeding. In accordance with this Order, the initial PSR shall be disclosed
      November 27, 2020
on ____________________. Initial disclosure of the PSR shall occur via electronic filing on CM/ECF.

        Within fourteen (14) days after the disclosure of the initial PSR, pursuant to Fed. R. Crim. P. 32(f)(1),

counsel shall file with the Court any objections counsel may have to any material facts, information, sentencing

classifications, sentencing guideline ranges, and policy statements contained in, or omitted from, the PSR. In
                                                                      December 11, 2020
accordance with this Order, objections shall be filed no later than ____________________. If a party has no

objections to the PSR, a statement indicating such shall be filed by this same date.

                                           II. OBJECTION MEETING

        It is the responsibility of counsel to be prepared for and participate in an objection meeting, if

one is necessary. In accordance with Fed. R. Crim. P. 32(f)(3), the United States Probation Office shall contact

counsel to determine the parties’ readiness to proceed with sentencing and conduct a meeting to address any

objections or logistics relating to sentencing.
         Case 4:20-cr-00011-JAJ-HCA Document 241 Filed 09/30/20 Page 2 of 2


                            December 18, 2020
        No later than ____________________, the Probation Officer shall contact the Court and confirm that the

case is ready to proceed to sentencing as scheduled; reschedule the sentencing date, if necessary; and/or address

any other logistical matters related to sentencing.

                                                III. SENTENCING DATE

        The    parties      involved   shall       appear   before   the    Court     for   sentencing   proceedings   on
      January 29, 2021                 9:30 a.m.                                       Des Moines
_______________________ at ______________ at the U.S. Courthouse in _______________, Iowa, beforeU.S.
                               John A. Jarvey
District Judge _________________________.               The estimated time required for the sentencing hearing is 30

minutes; however, the parties shall notify the Court if more time is needed. In accordance with 18 U.S.C.

§ 3552(d), the final PSR shall be disclosed to the Court and parties at least ten (10) days prior to the date set

for sentencing. The Probation Officer will advise the Court as to the projected length of the sentencing hearing,

whether the parties intend to call witnesses, whether it is anticipated that any victims may wish to be present and/or

address the Court, and whether there are any unique logistical or scheduling issues.

                                       IV. PRE-SENTENCE SUBMISSIONS

        On or before five (5) days prior to the date set for sentencing, the parties shall each file a sentencing

memorandum, setting forth any outstanding disputes as to the application of the United States Sentencing

Guidelines and the position of the party as to the appropriate sentence to impose under the factors set forth in 18

U.S.C. § 3553(a). Any other motion or brief the party would like the Court to consider must be filed by the same

date. Additionally, by the same deadline, the parties shall file, under seal, any letters or other exhibits the party

would like the Court consider at the sentencing hearing, with copies provided to opposing counsel and the

Probation Officer. The requirements in this section do not apply to resistances or responses to motions or briefs

served less than five (5) days before the sentencing hearing, Government motions under USSG §5K1.1 or U.S.C. §

3553(e), or rebuttal or impeachment exhibits.

        IT IS SO ORDERED.
                     30th                September          2020
        Dated this _____ day of ________________, _____.



                                                              ______________________________________
                                                               John A. Jarvey

                                                               Chief U.S. District Judge
